If this court is to hold that it has no power, by virtue of article VII, § 3 of the Oregon Constitution, to reduce the verdict of a jury on the ground that it is excessive, the last line of defense will be destroyed. *Page 279 
No longer will there be protection against the passion and prejudice of a jury run amuck on the question of damages. What if, in the instant case, the verdict had been $100,000, instead of $15,000, would it still be contended that this court could not, on account of the Constitution, disturb the verdict? If, peradventure, a jury awarded $100,000 for a sprained thumb, what would this court do about it? Would we say to the outraged defendant, "Yes, we know this verdict is beyond the realm of reason, it reeks with prejudice and passion, and has no relation to the injuries sustained, but there is nothing to be done about it"?
While courts must be and are reluctant to interfere with the finding of a jury in the assessment of damages, it must act in the interest of justice when the verdict plainly goes beyond the limit of reason. In so holding, no violence is done to the Constitution for we may well say there is no legal evidence to support the verdict beyond such limit. Surely there must be some limit to the power of a jury. If there is not, passion and prejudice in some instances will reign supreme. I am firmly convinced that the amount of damages found in this case has no reasonable relation to the injuries sustained.
Regardless of all that has been said by this court in past decisions relative to this question, the time has come to declare a rule which will result in the wholesome administration of justice.
I concur in the opinion of Mr. Justice KELLY. *Page 280